                                          Case 5:19-cv-04809-LHK Document 16 Filed 10/07/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9
                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                                 SAN JOSE DIVISION
                                  11
                                         COREPHOTONICS, LTD.,                                   Case No. 17-CV-06457-LHK
                                  12
Northern District of California




                                                           Plaintiff,
 United States District Court




                                                                                                ORDER RELATING CASES
                                  13
                                                    v.                                          Re: Dkt. No. 102
                                  14
                                         APPLE, INC.,
                                  15
                                                           Defendant.
                                  16

                                  17             Pursuant to Civil Local Rule 3-12(a), the Court finds that a later-filed case in this District,

                                  18   Corephotonics, Ltd. v. Apple Inc., No. 19-cv-04809-YGR (N.D. Cal.) (“Corephotonics III”), is

                                  19   related to the instant action. Accordingly, the Court RELATES Corephotonics III to the instant

                                  20   action.

                                  21             The Court sets an initial case management conference for January 22, 2020 at 2:00 p.m.

                                  22   The parties shall file a joint case management statement by January 15, 2020.

                                  23   IT IS SO ORDERED.

                                  24   Dated: October 7, 2019

                                  25                                                       ______________________________________
                                                                                           LUCY H. KOH
                                  26                                                       United States District Judge
                                  27

                                  28                                                        1
                                       Case No. 17-CV-06457-LHK
                                       ORDER RELATING CASES
